LAY, Circuit Judge,
dissenting, in which Circuit Judge McMILLIAN joins.
Upon failure of five or more judges to vote for a rehearing en banc in the above *329case, I wish to write this dissenting statement.
I must respectfully dissent from the denial of rehearing en banc for several reasons: (1) the panel decision is contrary to existing federal law and basic contract principles governing collective bargaining agreements; 1 (2) the panel decision ignores an independent jurisdictional basis for the claim of unfair representation against the union; (3) the panel opinion fails to recognize that existing case law under Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185, supports an independent claim against the union for unfair representation in this ease; and (4) the panel decision fails to recognize the evidence from which a learned and experienced district judge2 found bad faith of the union. In the context of a case involving a plaintiff class exceeding 1,000 employees and a judgment approximating one million dollars, these deficiencies of fact and law have resulted in an important decision in labor law, a decision rendered by the concurrence of only two circuit judges. These circumstances provide compelling reasons for this court en banc to reconsider the merits of plaintiffs’ claim.
I. Contract Claim.
The overwhelming majority of the members of the plaintiff class3 had completed 270 days or more on Swift’s payroll in the year prior to the plant closing and therefore had satisfied the credited service requirement for vacation eligibility. The first sentence of the contract’s vacation provision reads: “Vacation eligibility requirements are based on credited service.” (Emphasis added.) From this, the district court reasoned that vacation pay was “earned” for work performed in 1969.4 Thus, the district court found “[t]he single obstacle to receipt by members of plaintiff class of vacations earned during 1969 was their absence from the company’s ‘active payroll’ on December 28, 1969.” In considering the use of the December 28 date in the contract, the district court held it was “merely an administrative device for spacing the recurring annual function of calculating an employee’s . credited service, since the last vacation year. Such an administrative device is necessary in an ongoing enterprise; it has no relevance or function to perform in a plant close-down termination of employment situation.” The panel concedes the legitimacy of “the general proposition that vacation pay is compensation for work,” Buchholtz v. Swift & Co., 609 F.2d 317 at *330325, No. 78-1559, slip op. at 16 .(8th Cir. April 25,1979), but it nonetheless holds that presence on the active payroll on or after December 28 is an additional and essential eligibility requirement.
Such a holding in the context of a plant closing is not in accord with the weight of federal law and gives undue emphasis to the eligibility date. Under the circumstances of this case there should be little doubt that plaintiff class had a vested right under the contract to vacation pay. Schneider v. Electric Auto-Lite Co., 456 F.2d 366 (6th Cir. 1972); Local 186, United Packinghouse Workers v. Armour & Co., 446 F.2d 610 (6th Cir. 1971), cert. denied, 405 U.S. 955, 92 S.Ct. 1170, 31 L.Ed.2d 231 (1972). In Armour, an action concerning the company’s liability for vacation pay to its employees when it closed its plant, the court noted the approach taken in labor arbitration:
When situations such as this have arisen in the past, they have almost uniformly been resolved in the union’s favor. In Mays Landing Water Power Co., 12 L.A. 861 (1949), the employer shut down before a date which . . . was clearly an eligibility date. Nevertheless, the arbitrator granted vacation pay, stating that “The (eligibility date) is simply a device for finally implementing the results of accumulated employment experience. To ignore the accumulation of such past employment experience because of the impossibility of meeting the eligibility day is to give undue determinative significance to only one of the generally qualifying tests.” Id. at 863. Similarly, in L. Hyman Co., Inc., 13 L.A. 803 (1949), where the contract was again clear that employees had to be “on the payroll” on a specified date, the arbitrator adhered to the concept that vacation pay is an earned right, based primarily upon service, and that the employees were entitled to full vacation pay when the plant closed prior to the eligibility date. Accord: Star Woolen Mill Co., 14 L.A. 185 (1950). Id. at 613 (emphasis added).
Even absent the above reasons, the plaintiff class of employees are entitled to vacation pay because it was the company’s action in closing the plant that prevented the employees from working until the December 28th date. Not only is that the precise holding of Schneider, supra, and Armour, supra, but it is also the alternative holding made by Judge Larson, which the panel opinion fails to discuss.
Judge Larson stated that “[e]ven if presence on the active payroll on December 28, 1969, was a condition of vacation eligibility, the company’s unilateral decision to close the plant on November 29, and to terminate the members of plaintiff class on that date rendered it impossible for members of plaintiff class to meet the condition of eligibility.” Accordingly, Judge Larson held that failure to satisfy the eligibility requirement would not preclude recovery of vacation pay under the contract.5
This analysis of the vacation pay issue in the context of a plant closing is not only supported by federal law, but also is in complete accord with traditional contract principles which provide that “[t]he occurrence of the event [i. e., presence on the active payroll on or after December 28] is eliminated as a condition if it is prevented by the fault of the promisor . . . .” 6 A. Corbin, Contracts § 1362, at 509 (2d ed. 1962). In the instant case, Swift's closing of the plant rendered the employees’ performance of the condition at the South St. Paul plant impossible. Furthermore, the district court found that the plant closing date was chosen specifically by Swift in order to avoid paying earned vacations. On these facts, Judge Larson’s construction of the contract seems clearly justified — and correct. The panel opinion ignores this aspect of Judge Larson’s ruling except to state that the panel “choose[s] not to follow *331that line of authority 6 which would prorate vacation benefits because the company’s unilateral action in effectuating the shutdown made employment on the disability date impossible.” . Buchholtz, 609 F.2d at 326-327.7
II. Unfair Representation Claim.
Resolution of the contract claim in favor of Swift should not dispose of the claim against the union for its alleged failure to fairly represent the former employees who seek vacation pay. The union’s duty to fairly represent employees, quite apart from the employer’s obligation to comply with the terms of the labor contract,8 stands “as a bulwark to prevent arbitrary union conduct against individuals stripped of traditional forms of redress by the provisions of federal labor law.” Vaca v. Sipes, 386 U.S. 171, 182, 87 S.Ct. 903, 912, 17 L.Ed.2d 842 (1967). The panel decision, which gives only perfunctory attention to the unfair representation claim apart from the contract discussion, reflects either abandonment of the court’s “traditional supervi*332sory jurisdiction,” id., or a fundamental misconception of the nature of unfair representation suits.
As to the Section 301 charges, the panel has now amended its original opinion, Buch-holtz, 609 F.2d at 327, to provide an alternate holding that:
[E]ven if the result of an arbitration on the vacation pay issue might have resulted in an award to the plaintiffs, where the union is also processing claims for other employees which are arguably meritorious, and no clear showing has been made of bad faith in making a choice between the two claims, it cannot be said that in making the choice it made, the union unfairly represented the plaintiffs. (Emphasis in original)
Quite apart from the breach of contract, such an analysis ignores 28 U.S.C. § 1337, which provides jurisdiction for an employee suit against the union for breach of the duty to fairly represent without regard to the presence of a contract breach. Mumford v. Glover, 503 F.2d 878, 883 (5th Cir. 1974). Here the complaint alleges under Section 1337 the failure of the union to adequately represent the class of former union members in negotiations with Swift on the vacation pay claim. The charge is the union recognized the validity of the claim, represented it would in good faith submit the claim to arbitration and then, without notice or representation to the former union members, totally disregarded the rights of the class by asserting the grievance was “the property of the union” and trading it for benefits to the few remaining union members — benefits which by the way were not recognized or set forth in the collective bargaining agreement in any way. Discussion of the factual elements of this bad faith charge appears in part III of this dissent, but for now suffice it to say, this claim, which Judge Larson found to be valid, is totally independent of any breach of contract by Swift.9
Even under Section 301, however, an employee need not prove a breach of the collective bargaining agreement as an essential element of his suit against the union for its alleged failure to provide fair representation. See, e. g., Czosek v. O’Mara, 397 U.S. 25, 28, 90 S.Ct. 770, 25 L.Ed.2d 21 (1970); Vaca v. Sipes, 386 U.S. 171, 182-83, 190-98, 87 S.Ct. 903, 17 L.Ed.2d 842 (1967); Kaiser v. Local 83, 577 F.2d 642, 645 (9th Cir. 1978); Minnis v. International Union, UAW, 531 F.2d 850, 854 (8th Cir. 1975). Indeed, our court recently held that a discharged employee who had absolutely no contract right to reinstatement could nevertheless bring suit against the union for its alleged inadequate representation of his reinstatement claim in grievance procedures. Id. In Minnis the employee had presented evidence tending to demonstrate that if the union had processed his grievance, as it agreed to do, then the employer would have reinstated the employee. Notwithstanding the admitted absence of a contract breach, we held the employee’s claim that the union’s bad faith had resulted in his failure to be reinstated would, if proven, give rise to union liability. Accord, Kaiser v. Local 83, supra.
Here the panel fails to recognize that regardless of the ultimate merit of the breach of contract claim, if the union traded this claim off in bad faith, such a claim of unfair representation would make the union liable under Section 301. Here the bad faith, as will be discussed, relates to trading away a claim of the vast majority of former employees for a claim favoring only a few.10 Plaintiff need only establish that the union acted in an arbitrary and discriminatory manner in bargaining off the vacation pay claim. The ultimate issue *333against the union is whether they exercised bad faith in doing so. Thus, in my judgment, the panel’s opinion decides the case on a point of law that ignores a central issue.
III. Bad Faith.
I turn now to discussion of Judge Larson’s finding of bad faith on the part of the union.
First, one must recognize that disputes will always arise under collective bargaining agreements and a union has considerable discretion to trade off claims in good faith which in some instances will benefit certain members more than others. Swift and the union rely primarily on decisions which so hold. Nonetheless the appropriate method for analyzing “trade-offs” by the union is evidenced by the Ninth Circuit’s decision in Local 13, International Longshoremen’s Union v. Pacific Maritime Ass’n, 441 F.2d 1061 (9th Cir. 1971), cert. denied, 404 U.S. 1016, 92 S.Ct. 677, 30 L.Ed.2d 664 (1972). In that decision the court cogently reasoned as follows:
We agree with appellees that a breach of the duty of fair representation would not be established merely by proof that the International union “swapped” a concession that section 17.81 applied to union officials for acceptance by the employers’ association of the position that the contract limited the individual packing of sacks. In this practical world such issues, susceptible of no absolutely “right” solution, are often resolved by accommodation. Although such a choice might impose additional burdens upon union officials, including Velasquez, these burdens might be outweighed by benefits to working longshoremen. If the choice were motivated by a good-faith balancing of interests of different elements within the International union, it might well fall within the “wide range of reasonableness * * * allowed a statutory bargaining representative in serving the unit it represents.” Ford Motor Co. v. Huffman, supra, 345 U.S. [330] at 338, 73 S.Ct. [681] at 686 [97 L.Ed. 1048]. “Conflict between employees represented by the same union is a recurring fact. To remove or gag the union in these cases would surely weaken the collective bargaining and grievance processes.” Humphrey v. Moore, supra, 375 U.S. [335] at 349-350, 84 S.Ct. [363] at 372 [11 L.Ed.2d 370],
However, a union’s freedom of choice between competing interests is “subject always to good faith and honesty of purpose in the exercise of its discretion.” Ford Motor Co. v. Huffman, supra, 345 U.S. at 338, 73 S.Ct. at 686. It must appear that “the union took its position honestly, in good faith and without hostility or arbitrary discrimination,” Humphrey v. Moore, supra, 375 U.S. at 350, 84 S.Ct. at 372, for the union must “serve the interests of all members without hostility or discrimination toward any.” Vaca v. Sipes, supra, 386 U.S. at 177, 87 S.Ct. at 910. (Emphasis added.)
The court continued:
Recognizing that the materials before the district court would support an inference that if a “swap” occurred it was a good-faith choice between interpretations of two provisions of the contract, the evidence we have cited is also susceptible of a different inference, namely, that the International union, actuated in part by hostility toward Velasquez, elected to sacrifice him for a favorable outcome on the “belly-packing” issue. If a “swap” occurred, and if the deregistration of Velasquez rather than an alternative interpretation of section 17.81 was the true consideration, Local 13 would be entitled to judgment. If the duty of fair representation is to stand “as a bulwark to prevent arbitrary union conduct against individuals stripped of traditional powers of redress by the provisions of federal labor law,” id. at 182, 87 S.Ct. at 912 the deliberate sacrifice of a particular employee as consideration for other objectives must be a concession the union cannot make. The issue was thus largely one of purpose. Id. at 1067-68 (footnotes omitted).
This circuit has previously adopted a similar approach. In Corcoran v. Allied Su-*334permkts., Inc., 498 F.2d 527, 530 (8th Cir. 1974), for example, this court recognized the union’s “right to settle the anticipated contract dispute . . . However, we made it clear that the union’s power is always subject “‘to complete good faith and honesty of purpose in the exercise of its discretion’.” Id (quoting Humphrey v. Moore, 375 U.S. 335, 342, 84 S.Ct. 363, 11 L.Ed.2d 370 (1964)). In that case we upheld the union’s settlement of a contract claim that “was tenuous at best,” where the record showed that the settlement benefited all employees, including those complaining of the settlement, and the union after careful consideration felt the contract claim probably would not prevail.
If this were simply the case of trading one valid claim for another in order to compromise a settlement, the panel’s decision would at least present a palatable result. The facts, however, reveal much to the contrary.
The evidence credited by Judge Larson reveals the following scenario, which led to the “swap” of the vacation pay grievance. On or about May 29,1969, Swift gave notice of the plant-closing effective November 29. Swift’s decision to close the plant prior to December 28 was motivated by Swift’s desire to avoid liability for vacation pay. A grievance was thereafter filed protesting that the timing of the closing was designed “deliberately to avoid provisions and benefits under the Master Agreement.” The union local’s grievance committee processed the vacation pay grievance through the first three steps of the five step grievance procedure. The local committee members as well as the officials of the International (Amalgamated), believed the grievance was meritorious.11 Plaintiffs were never informed by any union officials that their grievances were without merit. On July 15, 1970, after the members of the plaintiff class had been terminated, a fourth step meeting was held between Swift, the local and Amalgamated in which the union officials again pressed the claim for vacation pay. The grievance was not resolved and Amalgamated immediately requested arbitration. Arbitration was scheduled for April 1971. Amalgamated repeatedly represented to the plaintiff class that the vacation pay grievance would be arbitrated, and expressed confidence in the merits of the claim. On the eve of arbitration, however, Swift’s representative became incapacitated and the arbitration was rescheduled for June 1971. On or about May 28, 1971, Swift announced an additional plant closing in South St. Paul which would affect most of the remaining employees.
The significance of this announcement cannot be overstated, for prior to this time Amalgamated’s conduct had been consistent with the assurances repeatedly given by it to plaintiff class that the grievance would be submitted to arbitration. Shortly thereafter, at the union’s request, Amalgamated, the local, and Swift met in two “pre-arbi-tration” meetings ostensibly to discuss the grievances to be resolved in the upcoming arbitration. In fact, however, the union officials’ purpose for engaging in these meetings was to determine whether the current employees and union members, who would be terminated as a result of the second plant closing, could receive extra-contractual pension insurance benefits. It is undisputed that pension benefits were not provided for in the contract and that the union had no grievance with the employer over this issue. It is also clear that the union’s request for early pension benefits would not apply to any members of the plaintiff class. Swift stated that it would be willing to consider such a proposal but only if the union agreed to drop the vacation pay grievance in return. Amalgamat*335ed officials informed members of the local union that they did not have a strong bargaining position for the early pension benefits unless the vacation pay grievance was included in the negotiations. Faced with these prospects, the union, without notification to the plaintiff class, agreed to the “swap.” Thus, plaintiffs’ vacation pay grievances were withdrawn by Amalgamated not because the union believed they lacked merit, but rather because they were the only grievance against Swift that had “significant trading value.” The trade was made without the consent or participation of plaintiffs — the former employees were not notified of the special meeting at which the settlement was ratified, nor did they participate in or vote on the proposed settlement. Judge Larson found these facts sufficient to show bad faith on the part of the union in processing the vacation grievance. We simply substitute subjective judgment, in light of the record at hand, to say that this finding is clearly erroneous.
Having established the union’s bad faith, it is incumbent upon the employees to show damages arising from the unfair representation. At this stage it is often crucial that the employees show a breach of contract. That is, in the typical case an employee contends that the union’s unfair representation resulted in the employee’s loss of contractual rights. In measuring damages, therefore, it is necessary to determine the scope of the employee’s rights under the contract. If, however, the employee can show damages which are not dependent on the breach of a contract then the employee is entitled to recover notwithstanding the absence of a breach. As the Supreme Court noted in Vaca v. Sipes:
The appropriate remedy for a breach of a union’s duty of fair representation must vary with the circumstances of the particular breach. In this case, the employee’s complaint was that the Union wrongfully failed to afford him the arbitration remedy against his employer established by the collective bargaining agreement. But the damages sought by Owens were primarily those suffered because of the employer’s alleged breach of contract.
Assuming for the moment that Owens had been wrongfully discharged, Swift’s only defense to a direct action for breach of contract would have been the Union’s failure to resort to arbitration, compare Republic Steel Corp. v. Maddox, 379 U.S. 650 [85 S.Ct. 614, 13 L.Ed.2d 580,] with Smith v. Evening News Assn., 371 U.S. 195 [83 S.Ct. 267, 9 L.Ed.2d 246] and if that failure was itself a violation of the Union’s statutory duty to the employee, there is no reason to exempt the employer from contractual damages which he would otherwise have had to pay. See pp. 185-186, supra. The difficulty lies in fashioning an appropriate scheme of remedies.
The governing principle, then, is to apportion liability between the employer and the union according to the damage caused by the fault of each. Thus, damages attributable solely to the employer’s breach of contract should not be charged to the union, but increases if any in those damages caused by the union’s refusal to process the grievance should not be charged to the employer. In this case, even if the Union had breached its duty, all or almost all of Owens’ damages would still be attributable to his allegedly wrongful discharge by Swift. For these reasons, even if the Union here had properly been found liable for a breach of duty, it is clear that the damage award was improper. 386 U.S. at 195-96, 197— 98, 87 S.Ct. at 919-920, 920-921.
Here there is no problem measuring damages. The record is clear that, until it agreed to “throw-in” plaintiffs’ vacation pay grievances, Swift had made a cash offer of only $8,000 to settle the grievances. When the vacation pay grievances were included in the settlement negotiations, the grievances were settled, Swift agreeing to provide benefits to the remaining members of the union which it valued at $928,200. Thus even assuming that plaintiffs were not entitled by virtue of the collective bargaining agreement to vacation pay, they *336were entitled to the value of the grievances relating thereto, which the union arbitrarily and in bad faith traded for pension and other financial benefits for the remaining members of the union. On these facts one need not be clairvoyant to determine the damages plaintiffs are entitled to recover due to the union’s breach of its duty of fair representation.

. The panel opinion concedes that it disagrees on an important question of labor law with a sister circuit. This in itself should compel a rehearing en banc. If a majority of this court would agree with the Sixth Circuit’s analysis in Local 186, United Packinghouse Workers v. Armour & Co., 446 F.2d 610 (6th Cir. 1971), cert. denied, 405 U.S. 955 (1972) and Schneider v. Electric Auto-Lite Co., 456 F.2d 366 (6th Cir. 1972), as I feel they would after a plenary study, it would provide one less case for the Supreme Court to consider involving a division between circuits in an important area of labor law.


. The Honorable Earl R. Larson, Senior District Judge, District of Minnesota.


. The record reveals that 677 employees, 74 of which were terminated early, had satisfied the credited service requirement for vacation eligibility; 47 employees were awarded pro rata vacation pay.


. This construction of the contract is hardly startling. See, e. g., Austin v. Sears, Roebuck & Co., 504 F.2d 1033, 1037 (9th Cir. 1974) (“A paid vacation is fairly understood as part of a worker’s short-term return for labor; hence, treating vacation time earned as a function of actual labor performed is not unreasonable.”); Foster v. Dravo Corp., 490 F.2d 55, 63 (3d Cir. 1973), aff'd, 420 U.S. 92, 95 S.Ct. 879, 43 L.Ed.2d 44 (1975) (“Vacation with pay . is normally and reasonably considered part of a worker’s current or short term return for labor. Under this view, actual work time during a year provides a fair measure of the amount of annual vacation currently earned.”); Schneider v. Electric Auto-Lite Co., 456 F.2d 366, 371 (6th Cir. 1972) (“Absent contrary indication, vacation pay is viewed as compensation for work.”); Baldwin-Montrose Chem. Co. v. International Union, United Rubber Workers, 383 F.2d 796, 798 (6th Cir. 1967) (“ ‘Arbitrators and courts have long recognized that vacation pay is a fringe benefit paid in lieu of a direct wage increase and in that sense constitutes deferred wages.’ ”); Kaftan v. Siegel, 111 F.2d 429, 432 (2d Cir. 1940) (“A vacation with pay is in effect additional wages.”).


. In addition it should be noted that Swift’s purposeful and unilateral prevention of satisfaction of the active service date condition clearly distinguishes this case from instances where employees voluntarily failed to fulfill the condition or where an employer terminated employees for cause. Thus, the panel’s discussion, Buchholtz, 609 F.2d at 322-327, in no way undermines the efficacy of Judge Larson’s ruling based on impossibility.


. The panel’s distinction of Machinists & Aerospace Workers Local 2369 v. Oxeo Brush Div., 517 F.2d 239 (6th Cir. 1975) is a straw man. In Aerospace the court cited and relied upon the Armour and Schneider decisions.


. The panel’s amended opinion now seeks support for its denial of plaintiffs’ claim against Swift on the ground that:
[I]t is clear from the bargaining history and past practice in this case, the facts relating to which were not seriously controverted, that the union and its members knew or should have known that the contract did not provide for vacation benefits upon the closing of the plant, bargained to obtain them, and settled without the requested change.
Judge Larson’s specific finding and the record dispute this. Judge Larson stated:
The past bargaining, and the plant closing history with respect to plant closings prior to the South St. Paul plant closing, taken together, do not show any specific contention by or demand by the Union for modification of the Master Agreement to provide for vacation pay for employees terminated by a plant closing, in those terms, and particularly do not show any specific contention by or demand by the Union for modification of the Master Agreement to provide for vacation pay for employees on the payroll 270 or more days prior to a plant closing. During the period for which Swift has records of closings there had been two plant closings in which the closing date was such that there were terminated employees who had 270 or more days on the payroll prior to termination, the Kearny, New Jersey closing in 1966 affecting at most 70 employees and the Sioux City, Iowa closing of December 1968 in which there were at most 176 employees affected. No claim was made by the terminated Kearny, New Jersey employees for vacation pay and none was paid. A claim was made by the Sioux City employees and vacation pay was paid.
The contract modification demands made by the Union during the Master Agreement bargaining sessions in the years prior to 1969 did include demands for pro rata vacation pay but such demands seemed to be focused on pro rata vacation pay for employees who retire and go on pension, and these persons were specifically excluded from vacation pay that would otherwise have been earned during the year in which they retire, such exclusion being contained in Paragraph 32 of the Master Agreement.
Whatever the bargaining history may have been, the Union never conceded that employees terminated by a plant closing, who had been on the payroll 270 or more days were not entitled to, or could not assert a claim for, vacation pay earned during the year of closing. The Union demanded and received vacation pay for the terminated Sioux City employees. In the purported settlement agreement of June 30, 1971, the Union not only did not concede that vacation pay was not payable, but in fact preserved the claim, the written agreement providing that it would be “without precedent” on this subject.
Furthermore, Amalgamated official, Fisher testified specifically there were no written or oral demands by the union prior to 1967 relating to vacation pay in the event of plant closing. Tagg’s testimony specifically corroborates this. Furthermore, assuming there were bargaining efforts which the record disputes, it is difficult to accept that futile bargaining efforts can serve to broaden rights which do not otherwise exist. And finally, as the plaintiff class so cogently argues: it is hardly possible for a plant to develop past practices concerning the resolution of problems growing out of a closing of the plant.


. As the Supreme Court clearly stated, “[t]he claim against the union defendants for the breach of their duty of fair representation is a discrete claim quite apart from the right of individual employees ... to pursue their employer . . . .” Czosek v. O’Mara, 397 U.S. 25, 28, 90 S.Ct. 770, 773, 25 L.Ed.2d 21 (1970) (suit under the Railway Labor Act) (emphasis added).


. This court’s previous decision in Richardson v. Communication Workers, 443 F.2d 974 (8th Cir. 1971), cert. denied, 414 U.S. 818, 94 S.Ct. 38, 38 L.Ed.2d 50 (1973), stated that a claim for damages arising solely from the union’s unfair representation states a claim “separate and distinct from the Union’s responsibility for its apportioned damage with the employer under § 301(a). There is no procedural bar to asserting this claim along with plaintiff’s suit under Section 301(a).” Id. at 983 (emphasis added).


. The few included the officers of the union, etc.


. An Amalgamated official served on an arbitration committee involving a similar grievance that was resolved in favor of the union. In addition union officials were in contact with and discussed the vacation pay grievances with legal counsel for the Teamsters, who had a similar grievance with Swift. Counsel for the Teamsters told Amalgamated officials that he had advised the Teamsters that they had a meritorious claim. At no time did representatives of Amalgamated or its counsel represent to the Teamsters’ counsel that the vacation pay claim was without merit or that Amalgamated did not want to arbitrate it.